      Case 2:21-mj-03458-DUTY Document 10 Filed 07/26/21 Page 1 of 2 Page ID #:19



1
2
3
4
5
6
7
8
                    IN THE UNITED STATES DISTRICT COURT
9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                          Case No. 2:21-mj-03458
     UNITED STATES OF AMERICA,
13                                          ORDER OF DETENTION
                        Plaintiff,
14
                   v.                       [18 U.S.C. §§ 3148(b), 3143(a)]
15
     PETER MAKRAM ASKANDAR,
16
17                      Defendant.
18
19        On July 26, 2021, Defendant Peter Makram Askandar made his initial
20   appearance following his arrest on a bench warrant issued by the United
21   States District Court, Western District of Pennsylvania, on May 6, 2021.
22   Deputy Federal Public Defender Reid Rowe was appointed to represent
23   Defendant.
24        Defendant submitted on the detention recommendation in the Pretrial
25   Services Report.
26        The Court has reviewed the files and records in this matter, including
27   the Petition from the Western District of Pennsylvania and the letter
28   prepared by the U.S. Pretrial Services Agency on July 26, 2021.
      Case 2:21-mj-03458-DUTY Document 10 Filed 07/26/21 Page 2 of 2 Page ID #:20



1
2          The Court has considered the allegations of Defendant’s failure to

3    surrender for service of his sentence, as ordered by the Court.

4          The Court finds, pursuant to 18 U.S.C.§ 3148(b), clear and convincing

5    evidence that Defendant has violated the conditions of his release.

6          Having considered the factors set forth in 18 U.S.C. §3142(g), the court

7    finds that there is no longer is any condition or combination of conditions of

8    release that will assure that the defendant will not flee or pose a danger to

9    the community or to others if allowed to remain on bail.

10         The Court finds that there is now a change in circumstances which

11   justifies reconsideration of the decision to allow Defendant to remain on

12   release. The Court now finds that, under the current circumstances, clear

13   and convincing evidence does not exist to show that the defendant is not

14   likely to flee or pose a danger to the community or to others if allowed to

15   remain on bail.

16         IT THEREFORE IS ORDERED that Defendant Peter Makram

17   Askandar is remanded to the custody of the United States Marshal to be

18   transported to the custody of the Federal Bureau of Prisons to serve the

19   sentence imposed in United States v. Peter Makram Askandar, Case Number

20   17-297, Western District of Pennsylvania, pursuant to the terms of the

21   Judgment entered in that case.

22   Dated: July 26, 2021
23
24                                  _______________________________
25                                  PATRICIA DONAHUE
                                    UNITED STATES MAGISTRATE JUDGE
26
27
28
                                             2
